
	

114 HR 612 IH: National Right-to-Work Act
U.S. House of Representatives
2015-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 612
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2015
			Mr. King of Iowa (for himself, Mr. Barr, Mrs. Blackburn, Mr. Bishop of Utah, Mr. Blum, Mr. Brat, Mr. Brooks of Alabama, Mr. Buck, Mr. Clawson of Florida, Mr. Collins of Georgia, Mrs. Comstock, Mr. Conaway, Mr. Crawford, Mr. Cramer, Mr. Culberson, Mr. DesJarlais, Mr. Duncan of South Carolina, Mr. Duncan of Tennessee, Mr. Fincher, Mr. Fleischmann, Ms. Foxx, Mr. Barton, Mr. Franks of Arizona, Mr. Gibbs, Mr. Gohmert, Mr. Goodlatte, Mr. Gosar, Mr. Graves of Georgia, Mr. Griffith, Mr. Harper, Mrs. Hartzler, Mr. Hudson, Mr. Huizenga of Michigan, Mr. Huelskamp, Ms. Jenkins of Kansas, Mr. Jolly, Mr. Jordan, Mr. LaMalfa, Mr. Lamborn, Mr. Long, Mr. Loudermilk, Mrs. Lummis, Mr. Marchant, Mr. Massie, Mr. McHenry, Mr. McClintock, Mr. Meadows, Mr. Moolenaar, Mr. Mullin, Mr. Mulvaney, Mr. Nunnelee, Mr. Nugent, Mr. Palmer, Mr. Palazzo, Mr. Perry, Mr. Pearce, Mr. Pittenger, Mr. Pitts, Mr. Pompeo, Mr. Ratcliffe, Mrs. Roby, Mr. Rooney of Florida, Mr. Salmon, Mr. Schweikert, Mr. Austin Scott of Georgia, Mr. Sessions, Mr. Smith of Nebraska, Mr. Tipton, Mr. Weber of Texas, Mr. Westmoreland, Mr. Williams, Mr. Wilson of South Carolina, Mr. Womack, Mr. Yoho, Mrs. Black, and Mr. Bucshon) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To preserve and protect the free choice of individual employees to form, join, or assist labor
			 organizations, or to refrain from such activities.
	
	
 1.Short titleThis Act may be cited as the National Right-to-Work Act. 2.Amendments to the national labor relations Act (a)Section 7 of the National Labor Relations Act (the Act) (29 U.S.C. 157) is amended by striking except to and all that follows through authorized in section 8(a)(3).
 (b)Section 8(a) of the Act (29 U.S.C. 158(a)) is amended by striking : Provided, That and all that follows through retaining membership in paragraph (3). (c)Section 8(b) of the Act (29 U.S.C. 158(b)) is amended by striking or to discriminate and all that follows through retaining membership in paragraph (2) and by striking covered by an agreement authorized under subsection (a)(3) of this section in paragraph (5).
 (d)Section 8(f) of the Act (29 U.S.C. 158(f)) is amended by striking clause (2) and by redesignating clauses (3) and (4) as (2) and (3), respectively.
 3.Amendment to the Railway Labor ActSection 2 of the Railway Labor Act (45 U.S.C. 152) is amended by striking paragraph Eleventh.  